anDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1 and 12
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (“Comprehensive evaluation of the influence of meta-models on Bayesian calibration”; hereinafter “Lim”) in view of Wang et al. (“An Accurate ACOSSO Metamodeling Technique for Processor Architecture Design Space Exploration”).
Regarding claim 1, Lim teaches artificial intelligence testing, the apparatus comprising
processing circuitry configured to execute instructions that, when executed, cause the apparatus to (Section 2.4 Last Para: “The Bayesian calibration results were evaluated and compared using three criteria: simulation time with Intel Core CPU (i7-4790 3.6 GHz) and 12GB RAM, CVRMSE to true input parameter values, and CVRMSE to observed outputs.” Section 2.3 Para 2: “The following five meta-models are investigated and compared: multiple linear regression model (MLR), neural network (NN), support vector machine (SVM), multivariate adaptive regression splines (MARS), and Gaussian process emulator (GPE).” Simulation and meta-models were run on CPU and evaluation/testing of machine learning/AI or meta-models is performed using the method described in limitations below.
create initial sample points based on a simulation received at the apparatus (Page 68 Para 2: “The simulation was performed using EnergyPlus, developed by the United States Department of Energy (DOE) [48].” Page 68 Para 3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49].” Sample points can be gathered after running simulation.)
and employ cyclic evaluation of the simulation until at least one criterion of a stopping criteria is met, wherein employing the cyclic evaluation comprises (Section 2.4 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study. A preliminary study using the Gelman and Rubin diagnostic [72] showed that the potential scale reduction factor (PSRF) for each parameter was lower than 1.1 which means the Markov Chain has converged when the iteration number is larger than 100,000.” Simulation will stop after 100,000 iteration, which is the point where Markov Chain converges. This gives a better approximation results (in other words a target result).)
running the simulation at design points for a set of queries associated with a current iteration of the cyclic evaluation (Page 68 Para 2: “The simulation was performed using EnergyPlus, developed by the United States Department of Energy (DOE) [48]. EnergyPlus is a whole building energy simulation and widely used in the field of building energy simulation and has also been tested extensively.” Section 2 Para 1: “The combinations of inputs are constructed using a sampling method. Each combination is fed into the building energy simulation program to obtain an input-output set.” Page 68 Para3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points.” Section 1 Para 1: “Simulation models emulate physical relationships that result from various internal and external actions in a building. These techniques and tools enable users to determine the appropriate sizes of heating, ventilation and air-conditioning (HVAC) systems, and estimate energy performance at a relatively low cost.” Set of queries or questions in this simulation design problem relates to the building heating, ventilation, and air-conditioning.)
training a set of meta-models of parameter space associated with the simulation for the current iteration (Section 2.3 Para 1: “A meta-model (also called surrogate model) is a simplified representation or approximation of the simulator. It is built using a training set of simulator runs.” Section 3.2 Para 1: “Table 7 compares the time to develop each meta-model using 100 training samples.” Page 68 Para 1: “The study varies the ranges of input parameters to explore the associated accuracy of the meta-models: the base and wide range.” Meta-models were trained to approximate the simulation by using appropriate parameters and samples for iteration.)
computing a set of metrics for the current iteration (Section 3.2 Para 2: “In order to compare the accuracy of the meta-models comprehensively, the averages of absolute errors for 100 testing data were shown in Fig. 5.” Conclusion: “The calibration results are evaluated using three criteria: simulation time, parameter estimation (input), and pre-diction performance (output).” Three metrics were used or computed to compare the performance of meta-models)
employing a selected sampling approach to select a new set of design points based on the set of metrics and the set of meta-models for a next iteration of the cyclic evaluation  (“We first sample the training points for ACOSSO metamodeling uniformly at random. Then we simulate these sampled points by using processor simulator and get profiling statistics of design metrics of these points. The ACOSSO metamodel are constructed by using the training data. Afterwards, we use a modified version of NSGA-II coupling the ACOSSO metamodel i.e. ACOSSO MA-NSGA-II to iteratively find the candidate Pareto points and actually simulate these points to update the input data for ACOSSO and MA-NSGA-II for next iteration.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models of Lim with the new design points of Wang to improve the prediction accuracy of meta-models (Wang, Section IIIB, Last Para).

Regarding claim 3, Lim and Wang teach the method of claim 2.
(Section 2.3 Para 1: “A meta-model (also called surrogate model) is a simplified representation or approximation of the simulator. The purpose of a meta-model is to run faster than the original simulator itself. The following five meta-models are investigated and compared: multiple linear regression model (MLR), neural network (NN),support vector machine (SVM), multivariate adaptive regression splines (MARS), and Gaussian process emulator (GPE).” Meta-models used in Lim for simulation approximation.).

Regarding claim 5, Lim and Wang teach the method of claim 1. 
Lim also teaches wherein creating the initial sample points comprises: defining a scenario to be studied based on modeling and simulation data (Section 2 Para 1: “The calibration analysis in this study was based on the procedure shown in Fig. 1. The first step is to establish a building energy model based on building information… Each combination is fed into the building energy simulation program to obtain an input-output set.” As per Fig. 1 building simulation model is built using energy data. In other words, the given scenario is to build simulation model for building energy data. Sample points (or input-output points) will be achieved after running the simulation.) defining the simulation for a specific range of input parameter conditions (Section 2.1 Para 2: “Table 3 lists the possible ranges of six unknown input parameters to be tested, which were arbitrarily set based on the value of the DOE reference building.”)
(Section 2.1 Para 3: “The 100 training combinations of inputs are created…A total of 200 input sets were then fed into EnergyPlus to obtain the input-output matrix. This process is called “uncertainty propagation”. The obtained input-output matrix is utilized to build meta-models later on.” Section 2.4 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study.” 200 sample points were initially obtained from simulation run to build meta-models. Next, number of iterations (100,000) is performed using these sample points. The scenario in question is to build models for energy use in the building as discussed in Fig. 1.)
training a meta-model to define an initial training instance (Page 68 Para 3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points, resulting in fast convergence and robust results [50,51]…The obtained input-output matrix is utilized to build meta-models later on.” Initial training sample of 100 is used to training the meta-models.)
and based on the meta-model, proposing an ordered set of sample points for the initial training instance to fill an output subspace (Page 68 Para 3: “A total of 200 input sets were then fed into EnergyPlus to obtain the input-output matrix. This process is called “uncertainty propagation””. Section 2 Para 1: “The combinations of inputs are constructed using a sampling method. Each combination is fed into the building energy simulation program to obtain an input-output set.” Initial set of input-output ordered are generated from simulation model. This is in-line with the method used in app. Spec mentioned in multiple places that initial sample points are based on simulation. See Spec Para 0007, 0008, 0044, 0089 and Fig. 2.)
 the sample points defining feature assessment criteria (Section 2 Para 1: “A large number of the input-output sets are required to supply sufficient data for the next step. Next step uses a sensitivity analysis to identify dominant inputs (parameters) affecting the output (energy consumption in this study). By selecting only those important variables as the calibration parameters, the time and effort required during the calibration process can be reduced.” Feature/variables assessment is performed using input-output sets during sensitivity analysis of the models so that important features or variable can be identified.).

Regarding claim 6, Lim and Wang teach the method of claim 5.
Lim also teaches wherein the feature assessment criteria are weighted to favor an individual feature assessment criteria that provides most information about how to sample parameter space associated with the scenario (Section 3.3.2 Last Para: “This may be explained by the changes in the ranking of variables importance. Looking at the relationship between the parameter sensitivity and the parameter estimation, the calibration of the dominant variables tends to be more accurate in general… To account for energy use characteristics in the sensitivity analysis, a weighting factor may be applied to variables related to electricity use.” Ranking of variable (or features) can affect the parameter estimation. Sensitivity analysis is performed for estimating parameter importance with respect to the energy use criteria (electricity and gas). Assessment criteria is energy use. During sensitivity analysis, a variable associated with a given criterion (for example electricity) can be weighted high or low that can change the parameter space associated with the scenario.).

Regarding claim 7, Lim and Wang teach the method of claim 5.
Lim also teaches wherein training the set of meta-models comprises selecting and weighting meta-models of the set of meta-models based on which of the meta-models provides most information about how to sample parameter space associated with the scenario (Conclusion: “The calibration results are evaluated using three criteria: simulation time, parameter estimation (input), and pre-diction performance (output).” Section 3.3.4 Last Para: “Especially, in the case of estimating parameters, it is required to use an accurate meta-model such as GPE even though it takes a long computing time. Selecting proper meta-models is a balancing process between the computational cost and the accuracy of parameter estimation and energy prediction.” Meta-models were evaluated on three criteria, one of them is parameter estimation. Meta-models were trained to achieve these goals. Models can be weighted depending on which model can achieve these criteria best. For example, Model GPE is the one who provides better estimation of parameters than other models. So this model can be selected or weighted high, when parameter estimation is desired associated with a scenario.).

Regarding claim 8, Lim and Wang teach the method of claim 1.
Lim also teaches wherein training the set of meta-models comprises computing an error with respect to data partitions and individual meta-models between a previous iteration and a (Section 2.4 Last Para: “The extra 100 simulation runs were regarded as a testing data set. Then, CVRMSE was calculated to compare the performance of the meta-models developed from the first 100 simulation runs.” Sample data is divided into training and test dataset. Coefficient of variation of root mean squared error (CVRMSE) is used to compare the error of current iteration from a model with the previous iterations for the test data for each electricity and gas data. Data partition between electricity and gas is done while calculating RMSE as shown in Fig. 4).

Regarding claim 9, Lim and Wang teach the method of claim 8.
Lim also teaches wherein the computing the error comprises calculating an ensemble error comprising errors associated with an ensemble approximation, computed for each data partition (Section 3.2 Para 2: “In order to compare the accuracy of the meta-models comprehensively, the averages of absolute errors for 100 testing data were shown in Fig. 5.” Prediction accuracy of meta-models is calculated for each meta-model for each testing data sample. As mentioned in section 2.3 Para 1, Meta-model prediction output is an approximation to the simulation output. So the error in Fig. 5 would show output from meta-model approximation VS the actual for each data partition (electricity and gas).).

Regarding claim 10, Lim and Wang teach the method of claim 8.
Lim also teaches wherein the computing the error comprises calculating an individual error comprising errors associated with each individual meta-model, computed for each data (Page 71 Figure 4: RMSE or root mean squared error for each meta-model is shown in Fig. 4 for testing data for each data partition (electricity and gas).).

Regarding claim 12, it is substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.
Regarding claims 15, 16, 17, 18, and 19, they are substantially similar to 5, 6, 8, 9, and 10, and are rejected in the same manner, the same art, and reasoning applying.

Claims 2-4, 11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (“Comprehensive evaluation of the influence of meta-models on Bayesian calibration”; hereinafter “Lim”) in view of Wang (“An Accurate ACOSSO Metamodeling Technique for Processor Architecture Design Space Exploration”) further in view of Donald et al. (“US 2017 /0323239 Al; hereinafter "Donald").

Regarding claim 2, Lim and Wang teach the method of claim 1.
Neither Lim nor Wang explicitly teach wherein the running the simulation further comprises storing an output generated by running the simulation locally or remotely at the apparatus
Donald, however, teaches wherein the running the simulation further comprises storing an output generated by running the simulation locally or remotely at the apparatus (Para 0039: “…the simulation assumptions database or in-memory arrays, post-processing the output, interacting with the post-processed database(s) or computer(s) memory and reporting the results from the simulation, memory or data store in a relevant format that may itself be configurable by the user for the user to make a decision one or multiple times on an ongoing basis.” Simulation results and output are reported and stored.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations method of Lim as modified by Wang with the output reporting and storing mechanism of Donald so that performance of meta-models can be evaluated with respect to original simulation model (Lim, Section 3.3.3).

Regarding claim 4, Lim, and Wang teach the method of claim 1.
Lim also teaches wherein the stopping criteria comprise achieving a target result (Section 2.3 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study. A preliminary study using the Gelman and Rubin diagnostic [72] showed that the potential scale reduction factor (PSRF) for each parameter was lower than 1.1 which means the Markov Chain has converged when the iteration number is larger than 100,000.” Simulation will stop at iteration 100,000. This is the point where Markov Chain will converge which means that required approximation is achieved.) reaching a time constraint (Section 2.3 Last Para: “The Bayesian calibration results were evaluated and compared using three criteria: simulation time with Intel Core CPU (i7-4790 3.6 GHz) and 12GB RAM, CVRMSE to true input parameter values, and CVRMSE to observed outputs.” Simulation time is one of the criteria for evaluating the models. A simulation time can be set for each model to run and then their results can be compared.) and minimizing an uncertainty metric (Section 2 Para 1: “In the second step, a degree of uncertainty is determined by selecting unknown parameters and those variations… Next step uses a sensitivity analysis to identify dominant inputs (parameters) affecting the output (energy consumption in this study). By selecting only those important variables as the calibration parameters, the time and effort required during the calibration process can be reduced.” Section 1 Para 1: “However, due to the complexity and uncertainty of building simulation, it is difficult to match predicted values with measured ones. A calibration is often required to achieve more accurate prediction by manipulating variables in the simulation. The calibration is to tune the input parameters in a simulation model to minimize discrepancies between prediction and observed data.” Uncertainty is minimized by calibration process.)
Neither Lim nor Wang explicitly teach achieving confidence level and receiving a user intervention
Donald, however, teaches achieving confidence level (Para 0294: “The probability density function of the forecasts may or may not be a normal distribution, and, given the nature of the coupled dynamic system being controlled, uses a simulation based approach for forecasting. A confidence interval 1320 is derived for times t. Adjustable parameters 1324 of CI attainment, threshold ROC achieved and compute time duration from now from which the decision is required 1338 do control the number and granularity of the scenarios and their replications for a decision or control.” Confidence interval is derived for simulation, attainment of confidence interval is one of the requirement in parameter adjustment and decision making.) and receiving user intervention (Para 0043: “This holistic modeling capability allows a user to configure the simulation to address specific questions to identify win-win recommendations for the provider and customers.” User can interact with the system to configure or provide input or make a decision.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations method of Lim as modified by Wang with the confidence level and user input of Donald so that an appropriate decision can be made ongoing basis (Donald, Para 0039).

Regarding claim 11, Lim and Wang teach the method of claim 1.
Neither Lim nor Wang explicitly teach wherein the employing the cyclic evaluation further comprises enabling an operator to interface with the cyclic evaluation to alter steps associated with the cyclic evaluation based on an output associated with the set of metrics or running the simulation for the set of queries.
Donald, however, teaches wherein the employing the cyclic evaluation further comprises enabling an operator to interface with the cyclic evaluation to alter steps associated with the cyclic evaluation based on an output associated with the set of metrics or running the simulation for the set of queries (Para 0039: “Each light-weight application is designed to address a specific question of interest by interacting with the core simulation, the simulation assumptions data base or in-memory arrays, post-processing the output, interacting with the post-processed database(s) or computer(s) memory and reporting the results from the simulation, memory or data store in a relevant format that may itself be configurable by the user for the user to make a decision one or multiple times on an ongoing basis.” Para 0069: “…the modules configuring one or more client machines to access modelling tools … in user interfaces on the one or more client machines. Using the client tools, the customers may be able to experiment with what-if scenarios pertaining to operations of industrial assets (e.g., based on historical data stored by the provider on server machines and simulations, as described herein).” User is provided the modelling tools to configure simulation, evaluate the output results, and do what if analysis.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations method of Lim as modified with Wang with the user interface of Donald so that model results can be evaluated by the user (Donald, Para 0069).

Regarding claim 13, 14, and 20, they are substantially similar to claims 3, 4, and 11, and are rejected in the same manner, the same art and reasoning applying

Response to Arguments
Applicant’s arguments filed on 06/10/2021 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered. Claims 1 and 12 have been amended by the applicant. New amendments have been added in 103 rejections and relevant citations have been provided. Examiner added a new reference “Wang et al.” Applicants arguments are responded below.

Applicant’s Argument 1: To address the element directed to the computed metrics in the claims, the Office Action cites Section 3.2, Para. 2 of Lim, which describes the use of 
Examiner’s Response to Argument 1: Besides comparing the performance of meta-models, Lim’s also mentioned the generation and purpose of using meta-models. Lim states in Section 2 the steps of meta-models generation process. “…The third step is to develop meta-models using the input-output set from the step two.” The preceding steps are the generation of input-output set for building/training the meta-model. Spec Para 0043 also mentions the steps in generation of meta-models. Spec Para 0043 states: “steps: 1) Run the simulation, G, for a set of sample points in X, to define the dataset pair (xi, G(xi)). 2) Use (xi, (xi)) to train a meta-model that represents G.” Lim uses the similar process to create a meta-model. Fig. 1 in Lim also shows how meta-model should be selected. Lim constructed five meta-models multiple linear regression model (MLR), neural network (NN), support vector machine (SVM), multivariate adaptive regression splines (MARS), and Gaussian process emulator (GPE) using the energy consumption dataset as shown in Fig. 3.

Applicant’s Argument 2: For allegedly addressing the claim element of selecting a new set of design points for a next iteration, as recited in the independent claims, the Office Action cites to Lim's description of the iterations and convergence associated with the use of Sobol's sequence. See Page 6 of the Office Action. The independent claims, as amended, now indicate that the selection of a new set of design points be based on the computed metrics and the trained meta-models. However, the use of Sobol's sequence, as described in Lim, is not based upon any of the metrics relied upon to address the metrics recited in the independent claims in the Office Action. In this regard, as mentioned above, the Office Action previously relied upon the proof of concept evaluation metrics used in an academic analysis to address the computed metrics of the independent claims. None of the relied upon Lim metrics (i.e., averages of absolute errors, simulation time, parameter estimation (input), and prediction performance (output)) are used in an iterative process described in Lim and are certainly not used to select or determine new design points for a next iteration of the process. As such, Lim fails to teach or suggest the calculation of a set of metrics that is used for selection of a new set of design points for a subsequent iteration.
Examiner’s Response to Argument 2: Section 2 Para 1 mentions the sampling method as: “The combinations of inputs are constructed using a sampling method. Each combination is fed into the building energy simulation program to obtain an input-output set”.  The sampling or training data is iterative as mentioned by Lim in Abstract, Section 2.4, and conclusion section. In other words, the training/retraining will continue until convergence is achieved. Lim also mentions in section 2.1 that: “Fig. 3 shows the monthly average energy use intensity for the 100  Therefore, the gas data from five months (January, February, March, November, and December) were used for the calibration purpose to improve the accuracy of the meta-model” So the goal of building meta-model is to predict energy performance. Besides that, other design consideration or performance metric is simulation/computational time as mentioned in section 2: “The third step is to develop meta-models using the input-output set from the step two. The Bayesian calibration will use the meta-models rather than the original detailed energy simulation model to reduce simulation time significantly.”
However, based on the new amendments, examiner added a reference Wang et al. This reference better explains or explicitly teaches the new set of design points based on the set of metrics.

Applicant’s Argument 3: Furthermore, dependent claim 5 is patentable for other, additional reasons. In this regard, claim 5 recites "based on the meta-model, proposing an ordered set of sample points for the initial training instance to fill an output subspace, the sample points defining feature assessment criteria." (emphasis added) In a similar vein as described above, Lim fails to teach or suggest reliance on a meta-model to propose a set of sample points for an initial training instance, as recited in claim 5.
Examiner’s Response to Argument 3: Based on Spec, the initial sample points are generated from simulation model. See Spec Para 0007, 0008, 0044, 0089, and other paras. For example, Para 0044 states: “In this regard, as shown in FIG. 2, the process may include an initial operation 100 of creating initial sample points based on a simulation…”. Similar to this, Lim also 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Q.I/ 
Examiner 
Art unit 2123
07/20/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123